                 UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION

UNITED STATES OF AMERICA                )       DOCKET NO. 3:19CR-00206
                                        )
v.                                      )       ORDER OF DISMISSAL
                                        )
JASON ANDREW PATTISON                   )



      Leave of Court is hereby granted for the dismissal of the Indictment in the above-

captioned case without prejudice.

      The Clerk is directed to certify copies of this Order to the U.S. Probation

Office and the United States Attorney's Office.

                                    Signed: September 19, 2019
